As filed with the Securities and Exchange Commission on May 6, 2014 Registration No. 333-129647 Registration No. 333-72436 Registration No. 333-57431 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECT1VE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-129647 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-72436 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-57431 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WASHINGTON BANKING COMPANY (Exact name of registrant as specified in its charter) WASHINGTON 91-1725825 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) ayshore Dr. Oak Harbor, Washington 98277 (Address of Principal Executive Offices) Washington Banking Company 2005 Stock Incentive Plan 1998 Stock Option and Restricted Stock Award Plan Whidbey Island Bank 401(K) Plan (Full title of the plan) John L Wagner President and Chief Executive Officer Washington Banking Company ayshore Dr. Oak Harbor, Washington 98277 (360) 679-3121 (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (check one): Large accelerated filer☐ Accelerated Filer⊠ Non-accelerated filer☐ Smaller reporting company☐ (Do not check if a smaller reporting company) TERMINATION OF REGISTRATION Washington Banking Company (the "Company") is filing this Post-Effective Amendment No. 1 to its Registration Statements on Form S-8 to withdraw and remove from registration the unissued and unsold shares of the Company's common stock (the "Common Stock") previously registered by the Company pursuant to the following registration statements (collectively, the "Registration Statements"): · Registration Statement on Form S-8 (File No. 333-129647), registering 666,666 shares of Common Stock under the Washington Banking Company 2005 Stock Incentive Plan, filed with the Securities and Exchange Commission on November 10, 2005; · Registration Statement on Form S-8 (File No. 333-72436), registering 180,200 shares of Common Stock under the 1998 Stock Option and Restricted Stock Award Plan, filed with the Securities and Exchange Commission on October 29, 2001; and · Registration Statement on Form S-8 (File No. 333-57431), registering 200,000 shares of Common Stock under the Whidbey Island Bank 401(K) Plan, filed with the Securities and Exchange Commission on June 22, 1998. On May 1, 2014, pursuant to an Agreement and Plan of Merger, dated as of October 23, 2013, by and between the Company and Heritage Financial Corporation, a Washington corporation ("Heritage"), the Company merged with and into Heritage (the "Merger"), with Heritage as the surviving corporation. As a result of the Merger, the Company has terminated any and all offerings of its securities pursuant to the Registration Statements. Accordingly, the Company hereby terminates the effectiveness of each Registration Statement, in accordance with an undertaking made in each of the Registration Statements, and removes from registration any and all securities of the Company registered but unsold under the Registration Statements as of the date hereof. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to Form S-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Olympia, State of Washington, on May 5, 2014. Heritage Financial Corporation as successor to Washington Banking Company By: /s/Brian L. Vance Brian L. Vance President and Chief Executive Officer No other person is required to sign this Post-Effective Amendment No. 1 in reliance upon Rule 478 under the Securities Act of 1933, as amended.
